Citation Nr: 0207580	
Decision Date: 07/11/02    Archive Date: 07/17/02

DOCKET NO.  95-05 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a skin disability.

2.  Entitlement to service connection for a disability 
manifested by bowel incontinence.

3.  Entitlement to a higher rating for carpal tunnel syndrome 
of the right (minor) hand, currently evaluated as 10 percent 
disabling.

4.  Entitlement to a higher rating for carpal tunnel syndrome 
of the left (major) hand, currently evaluated as 10 percent 
disabling.

5.  Entitlement to a higher rating for varicose veins, 
currently evaluated as 10 percent disabling.

6.  Entitlement to a higher rating for gout, currently 
evaluated as 20 percent disabling. 

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
October 1969, and from December 1970 to March 1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from 1994 and 1996 decisions of the RO which denied 
the veteran's claim for TDIU, his claims for higher ratings 
for bilateral carpal tunnel syndrome, gout, and varicose 
veins, and his claims of service connection for a skin 
disability and a disability manifested by bowel incontinence. 


REMAND

In an August 1998 VA Form 9, the veteran requested a Travel 
Board hearing.  He has not been afforded such a hearing.


To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule the veteran 
for a personal hearing before a member of 
the Board at the RO.

2.  The veteran is informed that if there 
is evidence supporting the issue on 
appeal, he must submit that evidence to 
the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


